DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Kudo USPN 6828706.

    PNG
    media_image1.png
    946
    1104
    media_image1.png
    Greyscale
 Annotated Figure 1 of Kudo USPN 6828706 (Attached Figure 1)
Regarding Claim 1: Kudo USPN  6828706 discloses all of the claimed limitations including: a fan frame 7 having a motor base (39,41) disposed in a central portion thereof (Fig 1, Column 4 Line 43-67); a motor (1,5) mounted on the motor base (stator 1 is mounted to elements 39,41 via molded part 45, Figure 1, Column 5 Line 2-5) and having a rotor 5, a stator 1 and a bearing unit (33,35,37), wherein the stator 1 is disposed around an outer periphery of the bearing unit (the stator is disposed around element 37 of the bearing unit as seen in Figure 1), and the rotor 5 is sheathed on the stator (i.e. magnet 27 of the rotor surrounds (i.e. is sheathed on) the stator as seen in Figure 1) and the bearing unit (as seen in Figure 1, element 21 is part of the rotor (Column 4 Line 21-31) and is surrounded (i.e. sheathed by) elements 33,35 of the bearing unit); an impeller 29 mounted on the motor (Column 4 Line 34-39); a circuit board 3 sheathed on the bearing unit (the circuit board surrounds  (i.e. is sheathed on) element 37 of the bearing unit) and located between the stator and the motor base (as seen in Figure 1), and having a plurality of electronic components (= electronic components 15, Column 4 Line 10-20, states that there are one or more electronic components 15, thus there would be additional electronic components adjacent to the one illustrated in Figure 1 with the same height) disposed on a first surface thereof (i.e. surface of element 3 facing element 11, Column 4 Line 10-20); and an enclosing layer (=insulating resin which forms molded part 45), wherein the stator and the circuit board are enclosed by the enclosing layer (Column 5 Line 1-5), and the plurality of electronic components are uniformly enclosed by the enclosing layer with a specific thickness (= thickness of enclosing layer, see Annotated Figure 1 of Kudo USPN  6828706 (Attached Figure 1) above, additionally the thickness of the enclosing layer does not vary in the space above the electronic components 15, thus the plurality of electronic components are uniformly enclosed by the enclosing layer, as the thickness of the enclosing layer does not vary in thickness in the space above the electronic components).
Regarding Claim 3: Kudo USPN 6828706 discloses all of the claimed limitations including: wherein the motor base of the fan further has a second surface (Attached Figure 1, the “surface of the motor base” in Attached Figure 1 corresponds to the claimed second surface), and a wall thickness arrangement (= 45,49,47, Column 5 L:ine 13-16) is created on the second surface (element 45 is formed on the second surface, Column 5 Line 1-20) according to the plurality of electronic components (i.e. to encapsulate the plurality of electronic components 15, the stator 1 and element 3 are located within element 45, Column 5 Line 1-5).
Regarding Claim 4: Kudo USPN 6828706 discloses all of the claimed limitations including: wherein the wall thickness arrangement (45,49,47) has a plurality of concave parts (element 51 is disclosed as being an annular groove (Column 5 Line 23-35), so there would be a corresponding portion of the groove 51 located on the other side of the fan identical to the portion of element 51 illustrated in Figure 1; thus there are two portions (e.g. a plurality of portions), plurality of concave parts = portion of element 51 illustrated in Figure 1, and corresponding portion of element 51 located on the opposite side of the fan illustrated in Figure 1) formed on the second surface (each portion is formed on top of the surface indicated in Attached Figure 1, the “surface of the motor base” in Attached Figure 1 corresponds to the claimed second surface), wherein positions and depths of the plurality of concave parts (i.e. a position and depth of each of the two portions of element 51) are corresponding to positions and the heights of the plurality of electronic components (the position and depth of each of the two portions of element 51 are set so that element 51 forms an annular groove encircling the plurality of electronic components 15, and element 45 which includes the plurality of concave parts has a great enough height so that it provides water proofing of all sides of the plurality electronic components and element 3, Column 5 Line 33-46).

    PNG
    media_image2.png
    444
    663
    media_image2.png
    Greyscale
 Annotated Figure of Kudo USPN 6828706 (Attached Figure 2)

Regarding Claim 5: Kudo USPN 6828706 discloses all of the claimed limitations including: wherein the specific thickness of the enclosing layer (= thickness of enclosing layer (Attached Figure 1), also see Annotated Figure of Kudo USPN  6828706 (Attached Figure 2) above) is defined by a distance (the thickness is a distance, see Attached Figure 2) between a top surface of one of the plurality of electronic components (Attached Figure 2) and a surface of one of the plurality of concave parts (Attached Figure 2).

    PNG
    media_image3.png
    781
    1080
    media_image3.png
    Greyscale
 Annotated Figure of Kudo USPN 6828706 (Attached Figure 5)
Regarding Claim 7: Kudo USPN 6828706 discloses the limitations: wherein a plurality of lateral spaces are formed in two sides of the plurality of electronic components (see Annotated Figure of Kudo USPN 6828706 (Attached Figure 5) above), respectively, and configured to allow a filling material (i.e. air, the term “a filling material” is very broad, additionally air is known to fill spaces (e.g. rooms) and each lateral space is large enough to allow air to pass) to flow into the plurality of concave parts (i.e. the lateral spaces are large enough that air could flow into the plurality of concave parts through the lateral spaces indicated in Attached Figure 5).
Further Regarding Claim 7: Claim 7 recites product by process claim language: “wherein a plurality of lateral spaces are formed in two sides of the plurality of electronic components, respectively, and configured to allow a filling material to flow into the plurality of concave parts.”
The language of claim 7 is requiring voids (i.e. lateral spaces) to be formed in two sides of the electronic components, and a corresponding concave part near the electronic components; where the voids and the corresponding concave part are filled with filler material. Thus the voids and the corresponding concave part are intermediate structure, and are therefore given little weight in an apparatus claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (see MPEP 2113). 
Therefore, since the final structure of Kudo USPN 6828706 is the same structure as described by claim 7, Kudo USPN 6828706 meets the limitations of claim 7 even though the same manufacturing process (“wherein a plurality of lateral spaces are formed in two sides of the plurality of electronic components, respectively, and configured to allow a filling material to flow into the plurality of concave parts.”) may not have been used.
Regarding Claim 9: Kudo USPN 6828706 does disclose the limitations: wherein the motor is formed by an injection molding process (the stator of the motor is injection molded with resin, Column 5 Line 1-5), and a wall thickness arrangement (= protective layer 53) is created in advance (i.e. placed on the entire surfaces of element 3 and electronic components 15 before molded part 45 is formed) during the injection molding process of the motor (in order for protective layer 53 to be located underneath molded part 45, it (i.e. wall thickness arrangement 53) would have to be formed in advance of the injection molding process to create molded part 45 which encapsulates the stator of the motor; additionally it is noted that the order in which parts are molded are not given weight in an apparatus claim).
Further Regarding Claim 9: Claim 9 recites product by process claim language:
“wherein the motor is formed by an injection molding process, and a wall thickness arrangement is created in advance during the injection molding process of the motor.”
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (see MPEP 2113). 
Therefore, since the final structure of Kudo USPN 6828706 is the same structure as described by claim 9, Kudo USPN 6828706 meets the limitations of claim 9 even though the same manufacturing process (“wherein the motor is formed by an injection molding process, and a wall thickness arrangement is created in advance during the injection molding process of the motor.”) may not have been used.

    PNG
    media_image4.png
    776
    1081
    media_image4.png
    Greyscale
 Annotated Figure of Kudo USPN 6828706 (Attached Figure 4)
Regarding Claim 10: Kudo USPN 6828706 does disclose the limitations: wherein the wall thickness arrangement 53 allows the enclosing layer to be directly formed on and enclose the circuit board (Column 5 Line 47-Column 6 Line 3), and the enclosing layer 45 has a third surface (see Annotated Figure of Kudo USPN 6828706 (Attached Figure 4) above), wherein the third surface has a plurality of concave parts (Attached Figure 4; element 51 is disclosed as being an annular groove (Column 5 Line 23-35), so there would be a corresponding portion of the groove 51 located on the other side of the fan identical to the portion of element 51 illustrated in Figure 1, each respective portion would define a particular “concave part”, thus one concave part is located on the illustrated side of the figure and the corresponding other concave part would be located on the unillustrated side of the figure which makes up the other half of the fan) and a plurality of protrusion parts (Attached Figure 4), and the plurality of concave parts and the plurality of protrusion parts are corresponding in (i.e. related to) positions and heights to the plurality of electronic components (the positions and heights of the protruding parts and concave parts are set so that the molded part can expand and contract without damaging electronic components 15 (Column 5 Line 20-46), thus they relate to (i.e. correspond to) the plurality of electronic components as claimed).
Claim(s) 12, 13-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Ootsuka USPN 5264748.

    PNG
    media_image5.png
    1155
    1098
    media_image5.png
    Greyscale

Annotated Figure 1 of Ootsuka USPN 5264748 (Attached Figure 6)
Regarding Claim 12: Ootsuka USPN 5264748 discloses all of the claimed limitations including:
a fan frame 7 having a motor base 7b disposed in a central portion thereof (as seen in Fig 1, 7b is at a center of fan frame 7); 
a motor (15,11) mounted on the motor base (the stator assembly 15 is press fit on motor base 7b, Column 3 Line 43-53, Column 4 Line 5-18, see Fig 1) and having a rotor (rotor assembly 11, Column 3 Line 59-65, Column 4 Line 34-45, see Fig 1), a stator (stator assembly 15, Column 3 Line 43-Column 4 Lin 15) and a bearing unit (17,18), wherein the stator is disposed around an outer periphery of the bearing unit (outer periphery of the bearing unit = outer surface of elements 17,18, first insulator 1a is part of the stator core and the stator assembly 15, Column 4 Line 5-24, thus the stator is disposed around the outer surface of elements 17,18), and the rotor is sheathed on the stator (i.e. magnet 24 of the rotor surrounds (i.e. is sheathed on) the stator as seen in Fig. 1) and the bearing unit (as seen in Fig. 1, element 12 is part of the rotor (Column 4 Line 34-36) and is surrounded (i.e. sheathed by) elements 17,18 of the bearing unit); 
an impeller 10 mounted on the motor (Column 4 Line 41-45, Fig 1); and 
a circuit board 4 sheathed on the bearing unit (the circuit board surrounds (i.e. is sheathed on) element 18 of the bearing unit) and located between the stator and the motor base (as seen in Fig 1, circuit board 4 is located between stator 15 and motor base 7b), and having a plurality of electronic components (see Annotated Figure 1 of Ootsuka USPN 5264748 (Attached Figure 6) above) disposed on a first surface thereof (Attached Figure 6) facing the motor base (the bottom surface of the circuit board faces the motor base 7b as seen in Fig. 1 & Attached Figure 6);
wherein the motor base has a second surface (Attached Figure 6) facing the circuit board, and a plurality of concave parts (Attached Figure 6; it is noted that the claim requires “a plurality of concave parts”; therefore Attached Figure 6 shows a first portion that is concave (i.e. a first concave part) and a second portion that is concave (i.e. a second concave part); thus there are two portions (e.g. a plurality of portions), and thus a plurality of concave parts) are concavely formed on the second surface (as seen in Attached Figure 6, the concave parts are formed above (i.e. on) the second surface), wherein positions and depths of the plurality of concave parts (i.e. the positions and depths of the concave parts illustrated in Attached Figure 6) are corresponding to positions and heights of the plurality of electronic components (as seen in Attached Figure 6 the positions of the concave parts are such that the concave parts are located underneath the plurality of electronic components, further as seen in Attached Figure 6 the depths of the plurality of concave parts are provided so as to be able to accommodate a largest one of the indicated plurality of electronic components).

    PNG
    media_image6.png
    1136
    1022
    media_image6.png
    Greyscale
 Annotated Figure 1 of Ootsuka USPN 5264748 (Attached Figure 7)

Regarding Claim 13: Ootsuka USPN 5264748 discloses all of the claimed limitations including: wherein a width of each of the plurality of concave parts (see Annotated Figure 1 of Ootsuka USPN 5264748 (Attached Figure 7) above) is greater than a width of each of the plurality of electronic components (as seen in Attached Figure 7 and Attached Figure 6, above the width of each of the concave parts is greater than the width of each of the electronic components).

    PNG
    media_image7.png
    621
    553
    media_image7.png
    Greyscale
 Annotated Figure 1 of Ootsuka USPN 5264748 (Attached Figure 8)

Regarding Claim 14: Ootsuka USPN 5264748 discloses all of the claimed limitations including: wherein a plurality of lateral spaces (see Annotated Figure 1 of Ootsuka USPN 5264748 (Attached Figure 8) above) are formed in two sides of the plurality of electronic components (i.e. on a right side of the plurality of electronic components and on a left side of the plurality of electronic components), respectively, and configured to allow a filling material (i.e. air, the term “a filling material” is very broad, additionally air is known to fill spaces (e.g. rooms) and each lateral space is large enough to allow air to pass) to flow into the plurality of concave parts (i.e. the lateral spaces are large enough that air could flow into the plurality of concave parts through the lateral spaces indicated in Attached Figure 8).
Further Regarding Claim 14: Claim 14 recites product by process claim language: “wherein a plurality of lateral spaces are formed in two sides of the plurality of electronic components, respectively, and configured to allow a filling material to flow into the plurality of concave parts.”
The language of claim 14 is requiring voids (i.e. lateral spaces) to be formed in two sides of the electronic components, and a corresponding concave part near the electronic components; where the voids and the corresponding concave part are filled with filler material. Thus the voids and the corresponding concave part are intermediate structure, and are therefore given little weight in an apparatus claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (see MPEP 2113). 
Therefore, since the final structure of Ootsuka USPN 5264748 is the same structure as described by claim 14, Ootsuka USPN 5264748 meets the limitations of claim 14 even though the same manufacturing process (“wherein a plurality of lateral spaces are formed in two sides of the plurality of electronic components, respectively, and configured to allow a filling material to flow into the plurality of concave parts.”) may not have been used.
Regarding Claim 16: Ootsuka USPN 5264748 discloses all of the claimed limitations including: wherein one of the plurality of concave parts (i.e. the concave part above / to the right of shaft 12 in Attached Figure 6) is corresponding to (i.e. large enough to surround a portion of) at least two of the plurality of electronic components with same heights (as seen in Attached Figure 6, the concave part above / to the right of shaft 12 in Attached Figure 1, is large enough to surround a portion of the “two” indicated electronic components with same heights (which are two of the plurality of electronic components)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo USPN 6828706.
Regarding Claim 2: Kudo USPN 6828706 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally, Kudo USPN 6828706 discloses that: the molded enclosing layer (i.e. molded part 45) is formed with a sufficient thickness (i.e. thickness of the enclosing layer in attached Figure 1 (which corresponds to the claimed “specific thickness”)) so as to achieve waterproofing of the electronic components 15 and the circuit substrate (Column 5 Line 40-46). Kudo USPN6828706 is silent regarding the limitations: wherein the specific thickness is ranged between 0.8 mm and 2.0 mm. 
However it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the enclosing layer in attached Figure 1 (i.e. the specific thickness) of Kudo USPN 6828706 to be ranged between 0.8 mm and 2.0 mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case the device of Kudo USPN 6828706 would appear to function similarly to the instant application given the thickness of the enclosing layer in the claimed range and the modification would not appear to adversely affect the operation of the prior art device. Further applicant appears to have placed no criticality on the thickness in the claimed range as noted by the lack of any discussion of unexpected results, and the indication at page 13 Line 1-3 of the specification filed on 06/22/2020 that the thickness “is not limited thereto” to the range of 0.8 mm - 2 mm. 

    PNG
    media_image8.png
    739
    1073
    media_image8.png
    Greyscale
 Annotated Figure of Kudo USPN 6828706 (Attached Figure 3)

Regarding Claim 6: Kudo USPN 6828706 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 4. Additionally, Kudo USPN  6828706 discloses: a width of each of the concave parts (see Annotated Figure of Kudo USPN 6828706 (Attached Figure 3) above) and a width of each of the electronic components (Attached Figure 3). Kudo USPN 6828706 is silent regarding the limitations: wherein a width of each of the concave parts is greater than a width of each of the electronic components.
However it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the electric components 15 of Kudo USPN 6828706 to be thinner, such that the width of the concave parts would be greater than the width of the electronic components, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case the device of Kudo USPN 6828706 would appear to function similarly to the instant application given the width of each of the concave parts being greater than the width of each of the electronic components as claimed, and the modification would not appear to adversely affect the operation of the prior art device. Further applicant appears to have placed no criticality on the claimed relative dimensions of the concave parts and the electronic components as noted by the lack of any discussion of unexpected results regarding the claimed relative dimensions of the concave parts and the electronic components in the instant application.
Regarding Claim 8: Kudo USPN 6828706 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 7. Additionally, Kudo USPN 6828706 discloses: a width of each of the lateral spaces (see (Attached Figure 5), each of the lateral spaces shown has a width). Kudo USPN 6828706 is silent regarding the limitations: wherein the width of each of the lateral spaces is ranged between 1.0 mm and 1.5 mm.
However it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of each of the lateral spaces of Kudo USPN 6828706 to be ranged between 1.0 mm and 1.5 mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case the device of Kudo USPN 6828706 would appear to function similarly to the instant application given the width of each of the lateral spaces being ranged between 1.0 mm and 1.5 mm as claimed, and the modification would not appear to adversely affect the operation of the prior art device. Further applicant appears to have placed no criticality on the claimed relative dimensions of the lateral spaces as noted by the lack of any discussion of unexpected results regarding the claimed relative dimensions of the lateral spaces in the instant application, and the indication at page 12 Line 5-7 of the specification filed on 06/22/2020 that the width of the lateral spaces “is not limited thereto” to the range of 1.0 mm - 1.5 mm.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ootsuka USPN 5264748.
Regarding Claim 15: Ootsuka USPN 5264748 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 14. Additionally, Ootsuka USPN 5264748 discloses: a width of each of the lateral spaces (see (Attached Figure 8), each of the lateral spaces shown has a width). Ootsuka USPN 5264748 is silent regarding the limitations: wherein the width of each of the lateral spaces is ranged between 1.0 mm and 1.5 mm.
However it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of each of the lateral spaces of Ootsuka USPN 5264748 to be ranged between 1.0 mm and 1.5 mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case the device of Ootsuka USPN 5264748 would appear to function similarly to the instant application given the width of each of the lateral spaces being ranged between 1.0 mm and 1.5 mm as claimed, and the modification would not appear to adversely affect the operation of the prior art device. Further applicant appears to have placed no criticality on the claimed relative dimensions of the lateral spaces as noted by the lack of any discussion of unexpected results regarding the claimed relative dimensions of the lateral spaces in the instant application, and the indication at page 12 Line 5-7 of the specification filed on 06/22/2020 that the width of the lateral spaces “is not limited thereto” to the range of 1.0 mm - 1.5 mm.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo USPN 6828706 as applied to claim 10 above, and further in view of Lee US 2006/0145567.
Regarding Claim 11: Kudo USPN 6828706 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 10. Additionally Kudo USPN 6828706 discloses: wherein the rotor 5 of the motor further has a top surface (= top surface of element 25b in Figure 1). Kudo USPN 6828706 is silent regarding the limitations: the top surface has a plurality of through holes for allowing air to pass therethrough. 
However Lee US 2006/0145567 does disclose the limitations: a rotor assembly of a fan motor including a cup shaped shield case 11 and a hub 12 which is attached to the outer surface of the shield case, the hub 12 having a top surface (= top surface of element 12 somewhat indicated by element 12 in Figure 1), wherein a top wall 111 of the shield case 11 has a plurality of through holes 113, and the top surface of the hub has a plurality of through holes (=hub holes 123) which align with the plurality of through holes in the top wall (¶0004) for allowing air to pass therethrough (¶0004). 
Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom wall section 25b and the bottom wall section 23b of Kudo USPN 6828706 with the plurality of hub holes 123 and the plurality of through holes 113 as taught in the prior art of Lee US 2006/0145567 in order to allow fluid heated by operation of the electronic components in the motor to rise upward and flow outward via the through holes 112 and the hub holes 123, thereby enhancing performance of the rotor and extending its lifespan (¶0004).
Response to Arguments
Applicant’s amendments to claims 1, 4, 6, 8, 10, 12, 13, and 15, filed 08/02/2022, have made the claim objections moot.  The claim objections of 06/17/2022 have been withdrawn.
Applicant’s amendments to claims 5, 7, 14, and 16, filed 08/02/2022, have made the rejections under §112b moot.  The rejections under §112b of 06/17/2022 have been withdrawn.
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive. 
Page 5 ¶5-Page 6 ¶2: Applicant argues that the prior art of Kudo does not disclose the limitation “"the stator and the circuit board are enclosed by the enclosing layer, and the plurality of electronic components are uniformly enclosed by the enclosing layer with a specific thickness”.
--Arguments not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., elimination of inner stress resulting from uneven thickness; and elimination of problems of failing of the electronic components or malfunction of the fan and/or the solution to the problem of preventing damage in the prior art of Kudo is not related to the thickness of the molded part) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, regarding how the prior art addresses the argued limitations, the prior art of Kudo does disclose the features argued. In particular Figure 1 of Kudo shows enclosing layer 45 enclosing both the stator and the circuit board as claimed. Furthermore, the plurality of electronic components 15 are uniformly enclosed by the enclosing layer with a specific thickness. This is because as seen in Attached Figure 1 in the office action above, the thickness of the enclosing layer does not vary in the space above the electronic components 15, thus the plurality of electronic components are uniformly enclosed by the enclosing layer, as the thickness of the enclosing layer does not vary in the space above the electronic components. Therefore, applicants arguments are not persuasive.--
Page 8 ¶1: Applicant traverses the rejection(s) of claim(s) 2-11 based entirely on the arguments discussed above with respect to claim(s) 1.
--Applicants arguments are not persuasive. Applicant makes no new arguments with respect to claim(s) 2-11. Thus applicants arguments are not persuasive for the same reasons already discussed above.--
Applicant’s arguments with respect to claim(s) 12 and 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746